Citation Nr: 1432257	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-45 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than March 1, 2010 for the grant of additional dependency compensation for the Veteran's children.

2.  Entitlement to a waiver of recovery of an overpayment of dependency compensation benefits in the amount of $2,742.27, to include the question of whether the indebtedness was properly created. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to April 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board notes that the Veteran had been scheduled for a hearing at the RO in June 2014.  In written correspondence dated June 2014, the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.702(f) (2013). 

The issues of entitlement to a waiver of recovery of an overpayment of dependency compensation benefits in the amount of $2,742.27, to include whether the indebtedness was properly created is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1977 rating decision awarded service connection for several disabilities and assigned initial ratings, resulting in a combined 40 percent rating, effective April 12, 1977.

2.  In April 1991, the Veteran submitted VA Form 21-686c, Declaration of Status of Dependents, and listed two dependent children.  

3.  In June 1991, the Veteran was notified that his Veteran's disability compensation award was amended to include additional compensation for his dependent children, effective May 1, 1991.  The letter additionally noted that the additional compensation for each child would be terminated on July [redacted], 2006, and January [redacted], 2008, respectively, the date at which each child turned 18 years old. 

4.  In February 2010, the Veteran submitted VA Form 21-674, Request for Approval for School Attendance, stating that his dependent son was presently enrolled in college with a start date of January 2008 and his dependent daughter was presently enrolled in college with a start date of September 2008.  


CONCLUSION OF LAW

Payment of additional compensation due to the dependency of the Veteran's children, beyond age 18, based on school attendance, is warranted, effective one year prior to the receipt of the February 10, 2010 application for those benefits, but no earlier.  38 U.S.C.A. §§ 1135, 5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 3.57, 3.102, 3.400, 3,503, 3.667(a)(1), (2) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that in cases where the law is dispositive of the claim, VCAA notice is not required.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Therefore, as discussed below, because the claims of entitlement to an earlier effective date for the award of additional compensation benefits for the Veteran's dependent children are being decided as a matter of law for reasons that will be explained below, the Board finds that further discussion of the mandates of the VCAA is not required.  

The Veteran contends that awards of additional compensation benefits for his dependent children with effective dates of January 2008 and September 28, 2008, is warranted for their enrollment in school.  He contends that he was not aware that he was entitled to dependency benefits for his children when they started college and thus did not apply for benefits at that time.  

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135.  Specific rates are provided for the Veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a) (2013).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667.

Pension or compensation may be paid from a child's 18th birthday based on school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within 1 year from the child's 18th birthday.  38 C.F.R. § 3.667(a)(1).

Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date.  38 C.F.R. § 3.667(a)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A September 1977 rating decision awarded the Veteran service connection for several disabilities and assigned initial ratings, resulting in a combined 40 percent rating, effective April 12, 1977.  In April 1991, the Veteran submitted VA Form 21-686c, Declaration of Status of Dependents, and listed his two dependent children, his son, J.D.L., and his daughter, M.K.L.  He indicated therein that J.D.L. was born on July [redacted], 1988 and that M.K.L. was born on January 22, 1990.  Subsequent documentation later noted that M.K.L.'s date of birth is January [redacted], 1990.  

In June 1991, the Veteran was notified that his Veteran's disability compensation award was amended to include additional compensation for his dependent children, effective May 1, 1991.  The letter noted that the dependency compensation for each child would be terminated on July [redacted], 2006, and January [redacted], 2008, the date at which J.D.L. and M.K.L. turned 18 years old, respectively.  

In February 2010, the Veteran submitted VA Form 21-674, Request for Approval for School Attendance, stating that J.D.L. was presently enrolled in college with a start date of January 2008 and M.K.L. was presently enrolled in college with a start date of September 28, 2008.  The Veteran additionally submitted a new VA Form 21-686c, and noted that both J.D.L. and M.K.L. were between the ages of 18 to 23 and in school full time.  He again specifically noted that J.D.L. began school in January 2008 and M.K.L. began school in September 2008.  He asked for reimbursement for the time that his children had been in school.

In a March 2010 letter, the RO notified the Veteran that dependency compensation for J.D.L. and M.K.L. was added to his compensation benefits as school children effective March 1, 2010, explaining therein that J.D.L. and M.K.L. could not be added to the Veteran's compensation award prior to such date because the claim was not filed within one year after their 18th birthday or within one year of the date they began school.  The letter further provided that J.D.L. and M.K.L. would be removed from the Veteran's compensation award benefits on July [redacted], 2011, and January [redacted], 2013, respectively, the dates of their 23rd birthday.  

In his April 2010 Notice of Disagreement and November 2010 substantive appeal, the Veteran stated he did not have knowledge of dependency rules and did not realize he could add his children back onto his compensation benefits once they had started school.  

While recognizing the honesty of the Veteran's contentions, the Board lacks the authority to assign an earlier effective date where it is not authorized under applicable regulations.  Because 38 C.F.R. § 3.667(a)(2) unambiguously requires that benefits may be paid from the commencement of the course of study only if a claim is filed within one year from that date, the Board cannot provide the effective dates of January 2008 and September 28, 2008 that the Veteran seeks based on his February 10, 2010 claim.  Additionally, VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  See Lyman v. Brown, 5 Vet. App. 194 (1993); see also Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999).

However, this does not end the inquiry; the Board must still consider whether the March 1, 2010 effective date assigned is the earliest possible effective date.  The Board notes that VA regulations are not clear as to the appropriate effective date in the specific situation present here, where a claim for dependency benefits for school children is received more than one year after commencement but while the child is still enrolled.  The Board accordingly finds three possible dates as to which to assign an effective date and considers each in turn. 

38 U.S.C.A. § 5110 generally provides that an effective date of an award based on an original claim or claim for increase of compensation shall be the date of the receipt of the claim, while 38 C.F.R. § 3.31 provides that payment of such award is to commence on the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.31 (2013).  Thus, pursuant to such guidelines, a February 10, 2010 effective date with a March 1, 2010 commencement of payment, as awarded by the RO, would be appropriate.  

As noted above, 38 C.F.R. § 3.667(a)(2) provides for an effective date of benefits from the commencement of the course if a claim is filed within one year from that date.  The Veteran filed his claim on February 10, 2010; one year prior to that date is February 10, 2009.  Thus, an award of an effective date of the date upon which JDL and MKL commenced the next new semester beginning on or after February 10, 2009, fits squarely within the regulatory framework as a legally assignable effective date.

However, in an effort to interpret the laws and regulations in a manner most favorable to the Veteran, the Board concludes that payment of additional compensation due to the dependency of the Veteran's children enrolled in school is warranted effective one year prior to the February 10, 2010 application for those benefits, but no earlier.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.667(a)(2).  Thus, an effective date of February 10, 2009 is warranted.  

Finally, because payment of monetary benefits for a dependent child based upon school attendance may not be made for any period prior to the first day of the calendar month following the month in which the award became effective, payments based on the Veteran's February 10, 2009 effective date shall commence as of March 1, 2009.  38 C.F.R. § 3.31. 

Accordingly, providing the benefit of the doubt to the Veteran, February 10, 2009 is the earliest effective date assignable by law, and payment of monetary benefits can commence no earlier than March 1, 2009.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date of February 10, 2009, but no earlier, is granted for additional compensation for school-age dependent children attending an educational institution.  

REMAND

As noted above, the Veteran was awarded a combined 40 percent rating in a September 1977 rating decision.  In April 1988, the Veteran submitted a VA Form 21-686c noting that he was married to his wife, M.L.K., in August 1987.  In a letter dated May 1988, the Veteran was notified that his disability compensation award had been amended and that he was in receipt of additional benefits for his spouse, effective September 1987.  

In February 2010, the Veteran submitted a new VA Form 21-686c in which he identified that his marriage to M.L.K. was terminated in March 2006.  A copy of the judgment of dissolution of marriage was additionally included.  By administrative decision dated March 2010, the RO removed M.L.K. from the Veteran's dependency compensation award, effective April 1, 2006.  In April 2010, the RO notified the Veteran that the removal of M.L.K. resulted in overpayment of $2,742.27 to the Veteran.

In his April 2010 Notice of Disagreement, the Veteran disputed the validity of the debt.  Specifically, the Veteran stated that it "is not just to calculate a penalty based on the date of my divorce yet not credit me for the time my children have been in school. . . especially when stating I will now owe the VA money?"  The Veteran additionally asked for "consideration of all the circumstances in this case."  In his November 2010 substantive appeal, the Veteran stated that he does not believe he should have so large an overpayment because he "had not had any correspondence from the VA for many years and therefore did not know that [he] was being paid for a spouse after [they] divorced."  

In light of the foregoing, the Board liberally construes the Veteran's statements as simultaneously contesting the validity of the debt and requesting waiver of recovery of overpayment in the amount of $2,742.27 for dependency compensation.  

In April 1998, the VA Office of General Counsel (GC) issued a Precedent Opinion, which held:

When a veteran both challenges the validity of a debt and seeks waiver of the debt, the Regional Office must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt.  At that point, the veteran's request for waiver should be referred to the Committee on Waivers and Compromises.  If waiver is denied, the veteran must be informed of his or her right to appeal both decisions to the Board of Veterans Appeals.

VAOPGCPREC 6-98 (April 24, 1998).  In that opinion, attention was drawn to 38 C.F.R. § 1.911(c) (2013), which explicitly permits separate or simultaneous consideration of the issues involving the validity of the debt, and the waiver issue.  In this case, the Veteran has indicated that both matters should be pursued.  Accordingly, the Veteran's claims should be developed in the sequence set forth in the holding in the GC opinion, quoted above.

The United States Court of Appeals for Veterans Claims has held that, when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision of waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  See also 38 C.F.R. § 1.911(c); VAOPGCPREC 6-98 (Apr. 24, 1998).  When a veteran both challenges the validity of the debt and requests waiver, the RO must fully review the file and any material the veteran submits, and make appropriate written findings with regard to the validity of the debt.  VAOPGCPREC 6-98.  In this regard, the Board notes that the RO did not "prepare a written decision fully justifying the validity of the debt."  VA GC's opinions are binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).

Under these circumstances, where the Veteran took steps to initiate appeals as to both issues, remand is necessary to afford the Veteran due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's claim concerning the validity of the reported $2,742.27 debt, completing a full audit for the entire period covered by the overpayments, which fully justifies the amounts charged.  Then provide an accounting to the Veteran, explaining the amount of the overpayment and how it was calculated.

2.  If it is determined that a debt was properly created, appropriate action should be undertaken to obtain a new financial status report and the Committee on Waivers and Compromises must then adjudicate the waiver claim.  

3.  If either the validity of the debt claim and/or the waiver claim are denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case addressing each issue which remains denied and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


